Case: 16-40282      Document: 00514269347         Page: 1    Date Filed: 12/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fif h Circuit
                                    No. 16-40282                                     FILED
                                  Summary Calendar                           December 12, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
JEFFREY D. WESTBROOK,

                                                 Plaintiff-Appellant

v.

DAVID A. DOUGHTY, Senior Warden; GARY J. GOMEZ, Region III Director,
Texas Department of Criminal Justice - Institutional Division, In His
Individual and Official Capacities; JANIE COCKRELL, Director, Texas
Department of Criminal Justice - Institutional Division, In Her Individual and
Official Capacities; GARY L. JOHNSON, Executive Director, Texas
Department of Criminal Justice - Institutional Division, In His Individual and
Official Capacities; CLARENCE MOSLEY, Assistant Warden; RICHARD K.
THOMPSON, Assistant Warden; NORMA SHERMAN, Mailroom Supervisor,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:02-CV-21


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40282     Document: 00514269347     Page: 2   Date Filed: 12/12/2017


                                  No. 16-40282

      Jeffrey D. Westbrook, Texas prisoner # 00670281, appeals the summary
judgment dismissal of his 42 U.S.C. § 1983 complaint against prison officials
regarding his conditions of confinement at the Stiles Unit of the Texas
Department of Criminal Justice.       We grant his motion for leave to file a
supplemental brief. See 5TH CIR. R. 28.
      We review the district court’s grant of summary judgment de novo. Cupit
v. Walts, 90 F.3d 107, 108 (5th Cir. 1996). Summary judgment is proper if “the
pleadings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue as to
any material fact [and] that the moving party is entitled to a judgment as a
matter of law.” Cupit, 90 F.3d at 108 (internal quotation marks and citation
omitted).
      Contrary to his argument, Westbrook’s allegations were insufficient to
provide notice to the defendants that Westbrook was pleading an excessive
force claim or a free speech claim. See FED. R. CIV. P. 8(a)(2) (2002); Clayton v.
ConocoPhillips Co., 722 F.3d 279, 300 (5th Cir. 2013); Mack v. City of Abilene,
461 F.3d 547, 556 (5th Cir. 2006). The district court did not err in granting
summary judgment in favor of the defendants on Westbrook’s claims of
retaliation. See Cupit, 90 F.3d at 108; see also Woods v. Smith, 60 F.3d 1161,
1166 (5th Cir. 1995). Westbrook waived consideration of his access-to-the-
courts claim by specifically addressing it solely in his reply brief. See Valle v.
City of Houston, 613 F.3d 536, 544 n.5 (5th Cir. 2010). The district court did
not err in declining to exercise supplemental jurisdiction over any state law
claims after it properly dismissed all of the federal questions that gave it
original jurisdiction in this case. See Rhyne v. Henderson Cty., 973 F.2d 386,
395 (5th Cir. 1992). Lastly, Westbrook waived by virtue of inadequate briefing




                                        2
    Case: 16-40282    Document: 00514269347     Page: 3   Date Filed: 12/12/2017


                                 No. 16-40282

any argument regarding discovery violations. See Doe v. United States, 831
F.3d 309, 317 n.6 (5th Cir. 2016).
      As a final matter, we note that in his reply brief Westbrook implicitly
threatened opposing counsel with physical injury. We “simply will not allow
liberal pleading rules and pro se practice to be a vehicle for abusive
documents.” Theriault v. Silber, 579 F.2d 302, 303 (5th Cir. 1978). Westbrook
is warned that using abusive language in his pleadings in the future will result
in the imposition of sanctions against him, including dismissal of the appeal.
See id. at 303-04.
      AFFIRMED; MOTION GRANTED; SANCTION WARNING ISSUED.




                                       3